Citation Nr: 1709002	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  10-06 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a heart condition, to include ischemic heart disease, as due to herbicide exposure or secondary to the service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to a rating in excess of 50 percent for service-connected cephalalgia associated with left hyperacusis. 

3. Entitlement to a compensable rating for service-connected left ear hearing loss. 


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel
	




INTRODUCTION

The Veteran served on active duty from July 1966 to August 1969.   He was awarded the Combat Action Ribbon, among others medals and decorations, for his service in Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from March 2009 and March 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

This matter came before the Board in October 2012, at which time the Board remanded to obtain a VA cardiology examination and updated VA treatment records.  The matter has been properly returned for appellate consideration, and the Board is satisfied that there has been substantial compliance with the Board remand.  Specifically, an adequate examination was conducted in May 2016 and updated treatment records were associated with the file.  Thus, no further action is required.  Stegall v. West, 11 Vet. App. 268 (1998).

In February 2017, the Board notified the Veteran that his prior representative - attorney David Huffman - was no longer accredited to practice before VA.  He was provided information about appointing another representative, but he responded that he wished to represent himself in this matter.

The issue of entitlement to a compensable rating for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran does not have a diagnosis of ischemic heart disease or coronary artery disease.

2. The Veteran's atrial fibrillation did not begin in service and is otherwise not related to service, including herbicide exposure, or secondary to the service-connected PTSD.

3. The Veteran has been awarded the maximum disability rating for his service-connected cephalalgia, and his symptoms of migraines are aptly contemplated by the schedular rating criteria. 


CONCLUSIONS OF LAW

1. The criteria for service connection for a heart condition, including ischemic heart disease, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2. The criteria for a higher rating for cephalalgia have not been met, nor is referral for extraschedular consideration warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.383, 3.385, 4.3, 4.7, 4.10, 4.85, 4.86, 4.87, Diagnostic Code 8100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Laws and Regulations

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

To show secondary service connection, the evidence must demonstrate an etiological relationship between the service-connected disability or disabilities on the one hand and the condition said to be proximately due to the service-connected disability or disabilities on the other.  Buckley v. West, 12 Vet. App. 76, 84 (1998).  The record must contain competent evidence that the secondary disability was caused by the service-connected disability.  See Wallin v. West, 11 Vet. App. 509 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  Secondary service connection may also be warranted for a nonservice-connected disability when that disability is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

Additionally, in this case, the Veteran contends that he has ischemic heart disease due to herbicide exposure in service.  If a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for several medical conditions, including ischemic heart disease.  38 C.F.R. § 3.309(e).  Despite the foregoing, when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

Before deciding a claim, the Board is required to evaluate all relevant evidence on appeal, including lay and medical evidence.  See 38 U.S.C.A. § 7104(a); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Lay evidence may be competent and sufficient to establish a claim for service connection.  Specifically, lay evidence may be sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, a layperson is competent to report the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (holding that a veteran is competent to report on that of which he or she has personal knowledge).  

The Board must then determine whether the evidence is credible or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). After determining the competency and credibility of the relevant evidence, the Board must weigh its probative value.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for a Heart Disability

The Veteran has made several arguments regarding his heart disability claim.  First, he contends that he has ischemic heart disease that stems from herbicide exposure in service.  Second, he contends that he has a heart disability that is related to service, including as secondary to his service-connected PTSD.  The Board will address his claim that he has ischemic heart disease due to herbicide exposure first. 

The Veteran's service records show that he served in the Republic of Vietnam in January 1967.  Therefore, herbicide exposure is conceded. 

The Board finds, however, that the Veteran does not have a current diagnosis of ischemic heart disease upon which to predicate a claim of presumptive service connection.  In making this determination, the Board found the Veteran's medical records and VA examinations highly probative.  Specifically, his private and VA medical records show treatment for atrial fibrillation since August 2007, but do not show a diagnosis or treatment for ischemic heart disease.  

The Veteran was afforded several VA examinations to determine the nature and etiology of any current heart conditions, the first of which took place in August 2010.  The Veteran reported being diagnosed with atrial fibrillation when he was 42 years old, in approximately 1989.  The examiner diagnosed the Veteran with atrial fibrillation, but noted "ischemic heart disease due to agent orange exposure" as the problem associated with the diagnosis.  Because it was unclear whether the examiner actually diagnosed the Veteran with ischemic heart disease, the Board ordered another VA heart conditions examination. 

The Veteran was afforded a VA examination in December 2015 that was conducted by a nurse practitioner, which did not comply with the Board's mandate that the examination be conducted by a physician.  Accordingly, a new examination was conducted in May 2016 by a VA primary care physician.   The examiner stated that the Veteran has a current diagnosis of atrial fibrillation and does not have ischemic heart disease.   Moreover, he reported that the Veteran's atrial fibrillation is a type of cardiac arrhythmia and is unrelated to ischemic heart disease.  All the VA outpatient records again show diagnosis of atrial fibrillation only.

The Board considered the Veteran's contentions that he has ischemic heart disease.  Ischemic heart disease, however, is a complex medical condition that requires medical expertise and testing to diagnose and is not capable of lay observation alone.  See Layno, 6 Vet. App. at 470; Jandreau, 492 F.3d at 1376-77.  As a layperson, the Veteran's statement that he has ischemic heart disease is not competent evidence and cannot be relied on by the Board.  
 
The Veteran points to an April 2009 private medical record in support of his claim that he has ischemic heart disease.  It documents that a nuclear stress test was conducted to assess for ischemia, and the results suggested mild apical ischemia.  The treating physician noted that "[w]ith left ventricular dysfunction and a positive stress test, I am more concerned that there is occult coronary artery disease."  The same physician, however, completed an Ischemic Heart Diseases Disability Benefits Questionnaire, which was associated with the record in September 2011.  In the questionnaire, he reported that the Veteran does not have ischemic heart disease and he treats the Veteran for permanent atrial fibrillation.  It must also be noted that although the physician was concerned about coronary artery disease, that has also not been formally diagnosed.

Moreover, the May 2016 VA examiner addressed the stress test result, and stated that:

A cardiac cath is the gold standard for the evaluation of the presence of underlying coronary artery disease and the extent of blockage present. From this study, not only can the presence of underlying coronary artery stenoses be determined, but the degree of blockage they impose and whether or not the stenoses create significant obstruction to cardiac blood flow is determined.  The veteran underwent a stress myocardial perfusion imaging study on 3/16/09 with imaging results reported as "Borderline abnormal SPECT sestamibi scan showing mild apical ischemia. Scintigraphically, this is a low risk scan." Subsequent cardiac cath on 4/16/09 revealed "normal coronaries" with LVEF of 50%. Although the imaging study suggested the presence of underlying coronary stenosis, the cardiac cath performed on 4/16/09 for further evaluation revealed no significant coronary artery disease. As widely noted in the literature, SPECT myocardial perfusion imaging has a sensitivity of 86% and specificity of 74%.  (1) In other words, if a person has underlying coronary artery disease, the individual will have a positive study showing ischemia 86% of the time.  Conversely, if a person does not have underlying coronary artery disease, the test will be negative only 74% of the time. 

In sum, the examiner stated that the Veteran's report of "mild apical ischemia" was a false positive finding and "other than the veteran's currently diagnosed atrial fibrillation, he does not have any other identified heart disability."  Thus, the weight of the competent evidence shows that the Veteran does not have ischemic heart disease.

The Board further finds that the Veteran is not entitled to presumptive service connection for atrial fibrillation based on herbicide exposure.  VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically been determined that a presumption of service connection is warranted.  See 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).  Because atrial fibrillation is not listed under § 3.309(e) as a disease that is associated with herbicide exposure, the presumption of service connection due to herbicide exposure is not warranted for the Veteran's atrial fibrillation.  

While the Veteran may still establish service connection with proof of actual direct causation, the Board finds that the Veteran's atrial fibrillation is not directly related to service.  The Veteran's service records, which appear to be complete, are devoid of treatment for a heart condition and document a normal clinical evaluation at separation.   Importantly, the Veteran's medical records show that his atrial fibrillation began at age 42, approximately 30 years after separation from service.  

The Board also relied on the May 2016 VA examination, in which the examiner concluded that the Veteran's atrial fibrillation "is less likely than not related to his exposure to herbicides."  The examiner noted that atrial fibrillation is unrelated to ischemic heart disease, which has been established as a presumptive Agent Orange condition.  The examiner further stated that atrial fibrillation is often caused by damage to the heart's electrical system, which can stem from other medical conditions such as high blood pressure and coronary heart disease.  

The only evidence linking the Veteran's atrial fibrillation to service is the Veteran's statements.  As a layperson, however, the Veteran is not competent to relate his atrial fibrillation to service, including herbicide exposure, particularly since his atrial fibrillation manifested 30 years following service.  The totality of the evidence shows that the Veteran's permanent atrial fibrillation did not begin in service, and is not otherwise directly related to service, including his in-service herbicide exposure. 

Additionally, the Board finds that the Veteran's atrial fibrillation was not caused or aggravated by his service-connected PTSD.  In making this determination, the Board heavily relied on the May 2016 examination report.  The examiner opined that the Veteran's atrial fibrillation is "less likely than not caused or [aggravated] by the veteran's service-connected PTSD" because damage to the heart causes atrial fibrillation.  Damage usually stems from other medical conditions that affect the heart, like high blood pressure.  The examiner further noted that age and inflammation can play a role. 

The only evidence that links the Veteran's atrial fibrillation to his PTSD is the Veteran's statement.  As a layperson, however, the Veteran is not competent to relate his atrial fibrillation to his PTSD.

In sum, the totality of the evidence does not show that the Veteran's current heart condition is related to service, directly or on a secondary basis.  As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt rule does not apply and service connection is denied.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Disability Ratings in General

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While the veteran's entire history is reviewed when assigning a disability rating,   38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Increased Rating for Cephalalgia 

In the October 2010 DRO hearing, the Veteran argued that his service-connected cephalalgia symptoms were more consistent with a 50 percent rating under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  In a November 2011 rating decision, the RO increased the Veteran's disability rating from 30 percent to 50 percent for the service-connected cephalalgia, effective January 27, 2009, the date he filed his increased rating claim.  A 50 percent rating is the maximum disability rating that is available under Diagnostic Code 8100.  For these reasons, the Board finds that the Veteran is not entitled to a higher rating under this code. 

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating is warranted for the relevant period on appeal.  The Veteran's service-connected cephalalgia disability is manifested by signs and symptoms such as migraines that occur multiple times per day, migraines that are triggered by excessive noise, and migraines that require sitting in the dark.  He testified that he had to retire as a result of his disability.  The Board finds that a referral for an extraschedular rating is not warranted, however as these signs, symptoms, and resulting impairment are aptly contemplated by the rating schedule.  38 C.F.R. §§ 4.85, 4.86(a).  Specifically, the schedular criteria contemplate "very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability."  Id. § 4.124a, Diagnostic Code 8100.  Thus, the frequency and severity of the Veteran's migraines, and their occupational impairment, are explicitly contemplated by the rating schedule.  Moreover, the Veteran is in receipt of a total disability rating based on individual unemployability due to his service-connected disabilities, effective the date he retired from his job.  Therefore, not only do the 50 percent schedular criteria contemplate severe economic inadaptability due to frequent and prolonged headaches, but the total rating the Veteran has is based on unemployability, including due to headaches.  The Board thus finds that neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration, and a referral for an extraschedular analysis is not necessary.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed.Appx. 1004 (Fed. Cir. 2007)).  

Entitlement to a total disability rating based on individual unemployability (TDIU) is part and parcel of every increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447  (2009).  Here, the RO awarded the Veteran a TDIU, effective August 6, 2010, the date he retired.  Accordingly, entitlement to a TDIU is not before the Board. 

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants.  VA's duty to notify was satisfied by letters sent in February 2009, October 2009, and July 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also has a duty to assist a veteran in obtaining evidence necessary to substantiate a claim, which includes providing an adequate medical examination or opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations, and describes the disability in sufficient detail to enable the Board's evaluation to be fully informed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds that VA has satisfied its duty to assist.  The claims file contains the Veteran's statements, supporting lay statements, service records, private medical records, and VA medical records.  The Veteran was also afforded several VA examinations to assist in determining the severity of his cephalalgia and in determining the nature and etiology of any current heart conditions.  The examinations were adequate because they were performed by appropriate medical providers, were based on a review of the Veteran's record, history, and symptomatology, and included the necessary findings.  

Finally, all due process considerations have been met.  Following the May 2016 Supplemental Statement of the Case (SSOC), the RO obtained additional VA outpatient records, dated through January 2017, in conjunction with the Veteran's claim for specially adapted housing/special home adaptation grant.  These records are not relevant, however, to the issues being decided at this time, so no additional SSOC or waiver of RO consideration is required.  At the time of the May 2016 SSOC, the RO reviewed VA outpatient records dated through April 2016.  Other than noting atrial fibrillation and headaches as active problems, the new records (May 2016 to January 2017) contain no findings concerning the etiology of the atrial fibrillation or any detailed evaluations of the headache disability.  

Accordingly, the Board's duties to notify and assist have been satisfied. 


ORDER

Service connection for a heart condition, to include ischemic heart disease, as due to herbicide exposure or as secondary to the Veteran's service-connected PTSD, is denied.

Entitlement to a rating in excess of 50 percent for service-connected cephalalgia associated with left hyperacusis is denied, and referral for extraschedular consideration is not warranted.


REMAND

A remand is necessary to afford the Veteran a new VA audiology examination.  The last VA examination took place in February 2011 and July 2016 VA medical records indicate that the Veteran's hearing acuity has potentially changed.  Moreover, the Veteran was afforded an audiology examination in July 2016, the results for which are not associated with the claims file.  A remand is necessary to obtain those records.   

Accordingly, the case is REMANDED for the following action:

1. Associate the July 2016 VA audiometric test results with the Veteran's claims file.   

2. Schedule the Veteran for a VA examination with an audiologist to assess the current severity of his left ear hearing loss.  

3. Then, the claim should be reviewed in light of any new evidence.  If the claim is not granted, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


